DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed 10/09/2020 (hereinafter" amendment") has been accepted and entered.  Applicant's amendments to the Specification and Claims have overcome each and every objection and 112(b) rejection set forth in the Non-Final office Action mailed 7/29/2020.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 1 and 2 is rejected under 35 U.S.C. 103 as being unpatentable over Nomaru et al. (U.S. Pub. No. US 2016/0096237) in view of Shishido et al. (U.S. Patent No. 6,800,859).
	In general, Nomaru teaches “a laser processing apparatus including a beam swinging unit provided between a pulsed laser oscillator and a focusing unit for swinging the optical path of a pulsed laser beam oscillated from the pulsed laser oscillator and then introducing the pulsed laser beam to the focusing unit” (Abstract, lines 1-6).
	Regarding claim 1, Nomaru teaches, in Figs. 1-2, the invention as claimed, including a laser processing apparatus [Fig. 1, element 1] for processing a wafer with a laser beam [Fig. 2, elements LB, W; Para. 0002, lines 1-3 “a laser processing apparatus for performing laser processing to a workpiece such as a semiconductor wafer”] which is focused and applied to the wafer along a plurality of intersecting projected dicing lines on a surface thereof [Para. 0004, lines 1-3 “a plurality of crossing division lines (streets) are formed on the front side of a substantially disk-shaped semiconductor wafer”; Para. 0009, lines 1-2 “the laser beam is applied along each division line”] which demarcate the surface into a plurality of areas with devices formed therein [Para. 0004, lines 1-6 “a plurality of crossing division lines (streets) are formed on the front side of a substantially disk-shaped semiconductor wafer to thereby define a plurality of separate regions where a plurality of devices such as ICs and LSIs are respectively formed”], comprising: 
a chuck table [Fig. 1, element 36] configured to hold the wafer thereon [Para. 0025, lines 10-14 “The chuck table 36 has a vacuum chuck 361 formed of a porous 
a laser processing unit [Fig. 1, element 4] configured to focus and apply a laser beam [Fig. 2, element LB] having a wavelength that can be absorbed by the wafer [Para. 0010, lines 1-3 “dividing a wafer along division lines by applying a laser beam having an absorption wavelength to the wafer”], along the projected dicing lines on the wafer [Para. 0010, lines 1-4 “dividing a wafer along division lines by applying a laser beam having an absorption wavelength to the wafer along each division line to form a division groove along each division line by ablation”] held on said chuck table [Fig. 1, element 36], thereby forming processed grooves in the wafer [Para. 0010, lines 1-4 “dividing a wafer along division lines by applying a laser beam having an absorption wavelength to the wafer along each division line to form a division groove along each division line by ablation”];
and a processing feed unit [Fig. 1, element 3] configured to processing-feed said chuck table [Fig. 1, element 36] and said laser processing unit [Fig. 1, element 4] relatively to each other in a processing feed direction [Para. 0024, lines 5-12 “The laser processing apparatus 1 shown in FIG. 1 includes a stationary base 2, a chuck table mechanism 3 for holding a workpiece, the chuck table mechanism 3 being provided on the stationary base 2 so as to be movable in a feeding direction (X direction) shown by an arrow X, and a laser beam applying unit 4 provided on the stationary base 2, the laser beam applying unit 4 having laser beam applying means”; Para. 0025, lines 1-10 “The chuck table mechanism 3 includes…a chuck table 36 as workpiece holding means”], 

a polygon mirror [Fig. 2, element 581] rotatable about a central axis [Fig. 2, element A; Para. 0034, lines 10-11 “rotating the polygon mirror 581 in the direction shown by an arrow A in FIG. 2”] thereof and having a plurality of reflecting surfaces [Fig. 2, element 581a], 
and an fθ lens [Fig. 2, element 531; Para. 0029, lines 16-17 “telecentric fθ lens 531”] for focusing the laser beam [Para. 0029, lines 16-17 “The focusing means 53 includes a telecentric fθ lens 531 for focusing the pulsed laser beam”] reflected by the reflecting surfaces [Fig. 2, element 581a] of said polygon mirror [Fig. 2, element 581] and applying the focused laser beam [Fig. 2, element LB] to the wafer [Fig. 2, elements 581, 581a, 531, LB, W See in Fig. 2 that the laser beam LB is reflected by the reflection surfaces 581a or reflecting surfaces of the polygon mirror 581 to be focused by the fθ lens 531 on the workpiece W or wafer], 
said reflecting surfaces [Fig. 2, element 581a] of said polygon mirror [Fig. 2, element 581] include a zero-gradient reflecting surface lying at a zero gradient parallel to [Fig. 2, element 581a See in Fig. 2 that the reflection surfaces 581a or reflecting surfaces are all parallel to the central axis or at a zero gradient to the central axis of the polygon mirror 581] said central axis [Fig. 2, element A; Para. 0034, lines 10-11 “rotating the polygon mirror 581 in the direction shown by an arrow A in FIG. 2” See in Fig. 2 that the central axis is the axis around which the polygon mirror 581 rotates where the direction of rotation is shown by arrow A], 


    PNG
    media_image1.png
    782
    834
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    803
    839
    media_image2.png
    Greyscale

Nomaru is silent on at least one positive- gradient reflecting surface that is inclined at a positive gradient from the zero gradient and nonparallel to said central axis, and at least one negative-gradient reflecting surface that is inclined at a negative gradient from the zero gradient and nonparallel to said central axis, and wherein said polygon mirror swings said laser beam in a direction perpendicular to said processing feed direction within a width of each of said projected dicing lines and in said processing feed direction.

However, Shishido teaches, in Figs. 18a-b and 19, “a method and equipment suitable to detect and test a defect of a pattern formed in a semiconductor wafer” (Col. 1, lines 8-10) including at least one positive- gradient reflecting surface that is inclined at a positive gradient from the zero gradient and nonparallel to said central axis (fig. 18(b), numerals L1 to L7 indicate scanning lines produced by mirror facets 301b to 307b in Fig. 19, and that variations in a positive gradient for the reflecting surface are indicated), and at least one negative-gradient reflecting surface that is inclined at a negative gradient from the zero gradient and nonparallel to said central axis (see Fig. 19 and that variations in a negative gradient for the reflecting surface are indicated), and wherein said polygon mirror swings said laser beam in a direction perpendicular to said processing feed direction within a width of each of said projected dicing lines and in said processing feed direction (see [Col. 14, lines 57-65 “Moreover, as shown in FIG. 19, a polygon mirror 300b may be configured so that mirror facets 307b to 301b and 301b to 307b have different inclined angles α7 to α1 and α1 to α7, which are varied gradually, with respect to a rotation axis, and hence, for example, the slit-like or spot-like laser beam 210 can be scanned two-dimensionally over the object 204 of circular shape, as shown in FIG. 18(b). Further, numerals L1 to L7 indicate scanning lines produced by mirror facets 301b to 307b in FIG. 18 (b)”] said laser beam in a direction perpendicular to said processing feed direction within said width [Moreover, as shown in FIG. 19, a polygon mirror 300b may be configured so that mirror facets 307b to 301b and 301b to 307b have different inclined angles α7 to α1 and α1 to α7, which are varied gradually, with respect to a rotation axis, and hence, for example, the slit-like or spot-like laser 


    PNG
    media_image3.png
    864
    840
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    296
    618
    media_image4.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Nomaru to incorporate the teachings of Shishido by having at least one positive- gradient reflecting surface that is inclined at a positive gradient from the zero gradient and nonparallel to said central axis, and at least one negative-gradient reflecting surface that is inclined at a negative gradient from the zero gradient and nonparallel to said central axis, and wherein said polygon mirror swings said laser beam in a direction perpendicular to said processing feed direction within a width of each of said projected dicing lines and in said processing feed direction.  Doing so improves a particular device (laser processing apparatus for dicing a wafer with a laser beam of Nomura) by applying this known improvement technique in the same manner to the laser processing apparatus for dicing a wafer with a laser beam of Nomaru, and the results would have been predictable and readily recognized, that modifying the polygon mirror reflecting surfaces of Nomaru (Fig. 2, element 581a) to have a positive-gradient reflecting surface that is inclined at a positive gradient from said zero gradient, and a negative-gradient reflecting surface that is 
Regarding claim 2, Nomaru in view of Shishido teaches the apparatus of claim 1, but is silent on wherein a plurality of said positive-gradient reflecting surfaces are arranged adjacent to each other and a plurality of negative-gradient reflecting surfaces are arranged adjacent to each other.
Shishido further teaches wherein a plurality of said positive-gradient reflecting surfaces are arranged adjacent to each other and a plurality of negative-gradient reflecting surfaces are arranged adjacent to each other (see positive and negative gradient angle arranged in fig. 19).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Nomaru in view of Shishido to incorporate the further teachings of Shishido by having wherein a plurality of said positive-gradient reflecting surfaces are arranged adjacent to each other and a plurality of negative-gradient reflecting surfaces are arranged adjacent to each other.  Doing so .

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Nomaru et al. (U.S. Pub. No. US 2016/0096237) in view of Shishido et al. (U.S. Patent No. 6,800,859) and Ruuttu et al. (US Pat. Pub. 20100181706).
Regarding claim 3, Nomaru in view of Shishido teaches the apparatus of claim 1, but is silent on wherein a plurality of said positive-gradient reflecting surfaces and a plurality of negative- gradient reflecting surfaces are provided and arranged so that each positive-gradient reflecting surface and each negative-gradient reflecting surface alternate on the polygon mirror.
However, Ruuttu (which relates in general level to radiation transference techniques) does teach that altering the reflective surface angle tilt from one mirror face to the next face achieves the result of forming different scan lines as desired on the target surface (see para. [0159], [0165], and [0169] for teaching adjusting mirror face tilts of the scanner; with fig. 26-33 showing a variety of shapes and gradient angles, including fig. 33 depicting varying gradient angles on adjacent mirrors to alter scan line location on a target). Therefore, the altering the gradient of the reflecting surface is In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977); MPEP 2144.05(II)(B). In this case, the recognized result is that alternating positive and negative gradients results in alternating the laser beam direction between the two transverse side (i.e. alternating sides in the direction perpendicular to said processing feed). Therefore, since the general conditions of the claim, i.e. adjusting the reflective surface angle achieves redirecting the laser to form different scan lines locations as desired on the target surface were disclosed in the prior art by Ruuttu, it is not inventive to discover the optimum or workable range by routine experimentation, and it would have been obvious to one of ordinary skill in the art at the time of the invention to have had the laser apparatus of Nomaru in view of Shishido have wherein a plurality of said positive-gradient reflecting surfaces and a plurality of negative- gradient reflecting surfaces are provided and arranged so that each positive-gradient reflecting surface and each negative-gradient reflecting surface alternate on the polygon mirror.
Note 1: It has been held that “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA
1955); MPEP 2144.05(II)(A). It has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980); MPEP 2144.05(II)(B). In Smith v. Nichols, 88 U.S. 112, 118-19 (1874) the Supreme Court held that “a change in form, proportions, or degree "will not sustain a patent". It was held that "It is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, 
sustain a patent, even though the changes of the kind may produce better results than prior inventions.", In re Williams, 36 F.2d 436, 438 (CCPA 1929); MPEP 2144.05(II)(A).  Applicant’s claimed invention is merely carrying forward the conventional knowledge to adjust adjacent mirrors of a polygon mirror to direct the laser to the desired target, with an alternating pattern having advantage that each subsequent laser irradiation of the target/cut is on alternate sides of the substrate, thus giving the most recently irradiated target more time to cool before an adjacent area is irradiated.  Please note that in the instant application, the applicant has not disclosed any criticality for the claimed limitations.

Response to Arguments
Applicant's arguments with respect to claims 1 have been fully considered, but they are not persuasive.  Applicant argues that Shishido figs. 18 and 19 depict facets or surfaces that are parallel with the central rotational axis.  
 Regarding Figure 19, the examiner disagrees with the applicant’s interpretation.  The examiner annotated figure 19 shown below has arrows B representing the central rotating axis and arrows A representing the angle of the facets/surfaces.  The facets are depicted at an angle compared to the central rotating axis, and are used in the current 103 rejection of claim 1 above.  Figures 18 is not relied on for the 103 rejection of claim 1 limitations. 

    PNG
    media_image5.png
    650
    455
    media_image5.png
    Greyscale


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL STUART POETZINGER whose telephone number is (313)446-4873.  The examiner can normally be reached on Tuesday to Friday, 10am - 8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dana Ross can be reached on (571) 272-4480.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






/MICHAEL S. POETZINGER/Examiner, Art Unit 3761

/DANA ROSS/Supervisory Patent Examiner, Art Unit 3761